Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US 20200196199 in view of Tsirtsis US 20070064948

1. A terminal apparatus comprising: 
an access unit configured to access a first network through access to a first access device and access a second network, which is different from the first network, through access to a second access device, so as to maintain dual connectivity to the first network and the second network (Sharma: [0007] The UE registers with two Cores (4G and 5G Core) independently and makes independent connections over 4G and 5G network); 
a determination unit configured to determine whether to switch a data transmission path for transmitting user data, based on first radio environment information of the first network and second radio environment information of the second network; and (Sharma: [0025, 0059] determining that radio conditions for the second network are better compared to radio conditions of the first network); and 
a switching unit configured to, when it is determined to switch the data transmission path, switch the data transmission path from the first network to the second network so that the user data, which is to be transmitted through the first network, is transmitted through the second network (Sharma: [0025, 0059] switching the data communication of the UE from the first network to the second network further includes determining that radio conditions for the second network are better compared to radio conditions of the first network)
Sharma merely discloses without a link between a core configuration of the first network and a core configuration of the second network by transmitting a packet making a request for activating the second network to the second network and without transmitting the packet to the first network
Tsirtsis further teaches the term wherein the switching unit is configured to switch the data transmission path from the first network to the second network without a link between a core configuration of the first network and a core configuration of the second network by transmitting a packet making a request for activating the second network to the second network and without transmitting the packet to the first network (Tsirtsis: [abstract, 0012, 0019]) in order to make handoff can occur without the need to transmit state information through the core of the network, a great deal of resiliency can be achieved [0019].
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Sharma’s invention in order to make handoff can occur without the need to transmit state information through the core of the network, a great deal of resiliency can be achieved [0019], as taught by Tsirtsis.

11. The terminal apparatus of claim 1, wherein the first network is fourth-generation (4G) wireless network, and the second network 1s a fifth-generation (5G) wireless network (Sharma: [0007]).

Claim(s) 3-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US 20200196199 in view of Tsirtsis US 20070064948 in view of Himayat US 20160073287

3. The terminal apparatus of claim 1, wherein the determination unit is configured to: estimate a first expected throughput of the first network according to the first radio environment information of the first network and a second expected throughput of the second network according to the second radio environment information of the second network (Sharma: [0025, 0059] determining that radio conditions for the second network are better compared to radio conditions of the first network); and
determine to switch the data transmission path from the first network to the second network when the expected throughput of the second network is greater than an expected throughput of the first network (Sharma: [0025, 0059] switching the data communication of the UE from the first network to the second network further includes determining that radio conditions for the second network are better compared to radio conditions of the first network) 
wherein the first expected throughput of the first network and the second expected throughput of the second network are identified from mapping data that maps the first expected throughput to the first radio environment information of the first network and the second expected throughput to the second radio environment information of the second network (Sharma: [0057, 0092])
Himayat further teaches the term estimate throughput (Himayat: fig. 4, unit 400; fig. 6, unit 600 [0028-0050, 0052-0054] - the UE can determine the throughput information for one or more cells or RATs in a network, i.e. neighborhood information, using a UE-based search or using discovery assistance from the network) in order to compare the throughput of the current network with the throughput of another network and determine when to switch from the current network to the other network [0029].
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Sharma’s invention in order to compare the throughput of the current network with the throughput of another network and determine when to switch from the current network to the other network [0029], as taught by Himayat.

4. The terminal apparatus of claim 1, wherein the determination unit is configured to estimate a first expected throughput of the first network according to the first radio environment information of the first network and a second expected throughput of the second network according to the second radio environment information of the second network, and when a difference between the first expected throughput of the first network and the second expected throughput of the second network than or equal to a threshold value, determine to switch the data transmission path from the first network to the second network (Sharma: [0061]; Himayat: [0028-0054]). 

12. The terminal apparatus of claim 1, wherein the first radio environment information includes at least one of transmission intensity information, a signal-to-noise ratio, or downlink bandwidth information for the first network, and the second radio environment information includes at least one of transmission intensity formation, a signal-to-noise ratio, or downlink bandwidth information for the second network (Himayat: [0028-0054]) in order to compare the throughput of the current network with the throughput of another network and determine when to switch from the current network to the other network [0029].

Regarding claims 6, 8-9, 11-17, 19-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3-4, 11-12, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim(s) 3-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Tsirtsis in view of Sirotkin 

3. The terminal apparatus of claim 1, wherein the determination unit is configured to: estimate a first expected throughput of the first network according to the first radio environment information of the first network and a second expected throughput of the second network according to the second radio environment information of the second network (Sharma: [0025, 0059] determining that radio conditions for the second network are better compared to radio conditions of the first network); and
determine to switch the data transmission path from the first network to the second network when the expected throughput of the second network is greater than an expected throughput of the first network (Sharma: [0025, 0059] switching the data communication of the UE from the first network to the second network further includes determining that radio conditions for the second network are better compared to radio conditions of the first network) 
wherein the first expected throughput of the first network and the second expected throughput of the second network are identified from mapping data that maps the first expected throughput to the first radio environment information of the first network and the second expected throughput to the second radio environment information of the second network (Sharma: [0057, 0092])
Sirotkin further teaches the term estimate throughput (Sirotkin: [0082] determination by the UE that an estimated throughput for a first network is greater than an estimated throughput for a second network) in order to determine whether a UE 110 should connect to an eNB or an AP of a network [0024].
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Sharma’s invention in order to determine whether a UE 110 should connect to an eNB or an AP of a network [0024], as taught by Sirotkin.

4. The terminal apparatus of claim 2, wherein the determination unit is configured to a difference between the first expected throughput of the first network and the second expected throughput of the second network than or equal to a threshold value, determine to switch the data transmission path from the first network to the second network (Sharma: [0061]; Sirotkin [0035-0040]). 

12. The terminal apparatus of claim 1, wherein the first radio environment information includes at least one of transmission intensity information, a signal-to-noise ratio, or downlink bandwidth information for the first network, and the second radio environment information includes at least one of transmission intensity formation, a signal-to-noise ratio, or downlink bandwidth information for the second network (Sirotkin [0035]) in order to determine whether a UE 110 should connect to an eNB or an AP of a network [0024].


Regarding claims 6, 8-9, 11-17, 19-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3-4, 11-12, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Tsirtsis in view of Comstock 
3. The terminal apparatus of claim 1, wherein the determination unit is configured to: estimate a first expected throughput of the first network according to the first radio environment information of the first network and a second expected throughput of the second network according to the second radio environment information of the second network (Sharma: [0025, 0059] determining that radio conditions for the second network are better compared to radio conditions of the first network); and
determine to switch the data transmission path from the first network to the second network when the expected throughput of the second network is greater than an expected throughput of the first network (Sharma: [0025, 0059] switching the data communication of the UE from the first network to the second network further includes determining that radio conditions for the second network are better compared to radio conditions of the first network) 
wherein the first expected throughput of the first network and the second expected throughput of the second network are identified from mapping data that maps the first expected throughput to the first radio environment information of the first network and the second expected throughput to the second radio environment information of the second network (Sharma: [0057, 0092])
Comstock further teaches the term estimate throughput (Comstock: [0082] claim 1) in order to determine, based at least on the QoS parameter and the estimated throughput value, whether to switch from the first connection to the second connection (claim 1).
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Sharma’s invention in order to determine, based at least on the QoS parameter and the estimated throughput value, whether to switch from the first connection to the second connection (claim 1), as taught by Comstock.

Response to Arguments
           Applicant's arguments filed on 08/30/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           According to amended claim 1, the switching unit is configured to switch the data transmission path from the first network to the second network without a link between a core configuration of the first network and a core configuration of the second network by transmitting a packet making a request for activating the second network to the second network and without transmitting the packet to the first network. Such a distinction is not disclosed in Sharma-Tsirtsis.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (abstract) of Tsirtsis, for example: an end node controlling the transfer of state from a first access node to a second access node during a handoff operation thereby eliminating any need for state transfer messages to be transmitted between the second access node and the first access node during handoff or the use of a core network node to support state transfer. As part of a handoff state information is obtained by an end node from the current access node in encrypted form and then communicated to the new access node to which the handoff operation is to be completed. The new access node, e.g., base station decrypts the state information and then uses it to support communications with the end node. (herein it’s considered same as the switching unit is configured to switch the data transmission path from the first network to the second network without a link between a core configuration of the first network and a core configuration of the second network by transmitting a packet making a request for activating the second network to the second network and without transmitting the packet to the first network).
Thus, for the above reason, the prior arts meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415